Exhibit 10.1
 
 
 
Legacy Reserves LP
 
Long-Term Incentive Plan
 
Grant of Phantom Units
 


 
Grantee:
 
Grant Date:
 
 
1.Grant of Phantom Units.

 
 
Legacy Reserves LP (the “Partnership”) hereby grants to you _________ Phantom
Units under the Legacy Reserves LP Long-Term Incentive Plan (the “Plan”) on the
terms and conditions set forth herein and in the Plan, which is attached hereto
as Appendix A and is incorporated herein by reference as a part of this
Agreement.  A Phantom Unit is a notional Unit of the Partnership that is subject
to the forfeiture and non-transferability provisions set forth below in this
Agreement.  Each Phantom Unit granted to you also includes a tandem Distribution
Equivalent Right (“DER”), which provides that when the Partnership makes a cash
distribution with respect to a Unit, the General Partner will pay you an equal
amount of cash with respect to your Phantom Unit.  The terms of this Agreement
are set forth below.  In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.

 
 
2.Regular Vesting.

 
 
Except as otherwise provided in Section 3 below, the Phantom Units shall vest in
accordance with the following schedule:

 
Vesting Date
Vested Units
Cumulative Vested
Units
                 , 2009
   
                 , 2010
   
                 , 2011
   



 
Your “employment with the Partnership” (as defined in Section 3), or any of its
Affiliates, as the case may be (the “Employer”), must be continuous from the
Grant Date through the applicable vesting date in order for the Phantom Units to
become vested under the provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
 
3.Events Occurring Prior to Regular Vesting.

 
 
(a)
Death or Disability.  If your “employment with the Employer” (as defined below
in this Section 3) terminates as a result of your death or a disability (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
and in effect from time to time (the “Code”)), the Phantom Units automatically
will become fully vested.

 
 
(b)
Termination by the Employer other than for Cause.  If your employment with the
Employer is terminated by the Employer for any reason other than “Cause,” as
determined by the Employer, the Phantom Units then held by you automatically
will become fully vested.

 
 
(c)
Other Terminations.  Except as provided in Section 2 hereof, if your employment
with the Employer should terminate for any reason other than as provided in
Sections 3(a) and (b) above, all unvested Phantom Units then held by you
automatically shall be forfeited and cancelled without payment upon such
termination.  Upon vesting or forfeiture of a Phantom Unit, the tandem DER shall
automatically be cancelled without payment.

 
 
(d)
Change of Control.  All outstanding Phantom Units held by you automatically
shall become fully vested upon a Change of Control.

 
For purposes of this Section 3, “employment with the Employer” or “employment
with the Partnership” shall include being an employee of or a director (or
equivalent) or consultant to the Partnership or an Affiliate.
 
For purposes of this Section 3, “Cause” is defined as:
 
(1)  an act by the Grantee of willful misrepresentation, fraud or willful
dishonesty intended to result in substantial personal enrichment at the expense
of the Partnership or an Affiliate;
 
(2)  the Grantee’s willful misconduct with regard to the Partnership or an
Affiliate that is intended to have a material adverse impact on the Partnership
or an Affiliate;
 
(3)  the Grantee’s material, willful and knowing violation of Partnership or
Affiliate guidelines or policies or the Grantee’s fiduciary duties which has or
is intended to have a material adverse impact on the Partnership or an
Affiliate;
 
(4)  the Grantee’s willful or reckless behavior in the performance of his or her
duties which has a material adverse impact on the Partnership or an Affiliate;
 

--------------------------------------------------------------------------------


 
(5)  the Grantee’s conviction of, or pleading nolo contendere or guilty to, a
felony; or
 
(6)  any other willful material breach by the Grantee of his or her obligations
to the Partnership or an Affiliate that, if curable, is not cured within 20 days
of receipt of written notice from the Partnership or an Affiliate.
 
 
4.Payment Upon Vesting of Phantom Units and Payment of Amounts Due Under DERs.

 
 
(a)
Subject to the tax withholding requirements of Section 5 below, not later than
seventy-four (74) days following the date on which a Phantom Unit vests
hereunder, the Partnership shall mail or otherwise deliver to you an amount in a
single lump sum in cash in respect of each Phantom Unit equal to the Fair Market
Value of a Unit (determined as of the vesting date of the Phantom Unit), or
(ii) if determined by the Committee in its sole discretion prior to the payment
date, the Partnership shall mail or otherwise deliver to you, in book-entry
form, a Unit in respect of each Phantom Unit then vested, or (iii) the
Partnership shall mail or deliver to you some combination of cash and Units, as
described in clauses (i) and (ii), as may be determined by the Committee in its
sole discretion prior to the payment date.  Subject to any tax withholding
requirements of Section 5 below, not later than seventy-four (74) days following
any date upon which the Partnership makes a cash distribution with respect to a
Unit, the Partnership shall mail or otherwise deliver to you in a single lump
sum in cash in respect of each DER granted in tandem with a Phantom Unit an
amount of cash equal to such cash distribution on such Unit.

 
 
(b)
Notwithstanding the preceding provisions of Section 4(a), to the extent that (i)
the limitations (set forth in Code Section 409A and regulations or other
regulatory guidance issued thereunder) on payments to specified employees, as
defined in Code Section 409A and regulations or other regulatory guidance issued
thereunder, apply to you and (ii) at any time prescribed under Code Section 409A
and regulations or other regulatory guidance issued thereunder, you are a key
employee, as defined in Code Section 416(i)  without regard to paragraph 5
thereof, except to the extent permitted under Code Section 409A and regulations
or other regulatory guidance issued thereunder, no distribution or payment that
is subject to Code Section 409A shall be made under this Agreement on account of
your separation from service, as defined in Code Section 409A and the
regulations or other regulatory guidance issued thereunder, with the Employer
(at any time when you are deemed under Code Section 409A and regulations or
other regulatory guidance issued thereunder to be a specified employee, as
defined in Code Section 409A and regulations or other regulatory guidance issued
thereunder, and any equity interest of the Employer is publicly traded on an
established securities market or otherwise) before the date that is the first
day of the month that occurs six (6) months after the date of your separation
from service (or, if earlier, your date of death or any other date permitted
under Code Section 409A and  regulations or other regulatory guidance issued
thereunder).

 

--------------------------------------------------------------------------------


 
 
5.Withholding of Tax.

 
 
Any amount payable pursuant to Section 4 shall be subject to collection by the
Partnership or an Affiliate, as applicable, of all applicable federal, state and
local income and employment taxes required to be withheld in respect of such
amount.

 
 
6.No Rights as a Unitholder.

 
 
You shall not be, or have any of the rights or privileges of, a unitholder of
the Partnership with respect to any Phantom Unit.

 
 
7.Limitations Upon Transfer.

 
 
All rights under this Agreement shall belong to you alone and may not be
transferred, assigned, pledged, or hypothecated by you in any way (whether by
operation of law or otherwise), other than by will or the laws of descent and
distribution and shall not be subject to execution, attachment, or similar
process.  Upon any attempt by you to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.

 
 
8.Binding Effect.

 
 
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Partnership and upon any person lawfully claiming under
you.

 
 
9.Rights of Grantee.  
 
Any benefits payable under Section 4 of this Agreement shall be provided from
the general assets of the Partnership or an Affiliate, as applicable.  The
Grantee’s rights hereunder shall not rise above those of a general creditor of
the Partnership or an Affiliate, as applicable.

 
 
10.Entire Agreement and Amendment.

 
 
This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Phantom Units and DERs granted hereby.  Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.  Any modification of this Agreement shall be
effective only if it is in writing and signed by both you and an authorized
officer of the Company.

 
 
11.Notices.

 

--------------------------------------------------------------------------------


 
 
Any notices given in connection with this Grant Agreement shall, if issued to
Grantee, be delivered to Grantee’s current address on file with the Partnership,
or if issued to the Partnership, be delivered to the Partnership’s principal
offices.

 
 
12.Execution of Receipts and Releases.

 
 
Any payment of cash or property to Grantee, or to Grantee’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Partnership may require Grantee or
Grantee’s legal representatives, heirs, legatees or distributees, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 
 
13.Governing Law.

 
 
This grant shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to conflicts of laws principles thereof.

 

--------------------------------------------------------------------------------


 
Legacy Reserves
LP                                                                                Grantee
 
By:                                                                                   Legacy
Reserves GP, LLC, its General Partner
 
By:                                                                 By:                                                           
 
Name:                                                                         Name:
 
Title:
 

--------------------------------------------------------------------------------


 
APPENDIX A
 
AMENDED AND RESTATED LEGACY RESERVES LP
 
LONG-TERM INCENTIVE PLAN
 
 


 
 


 


 